Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment filed on 07/12/2022, wherein claims 1, 20 have been amended.
Claims 1-4, 6-8, 13-18, 20, 21, 28-32 are examined herein on the merits. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1) Claim(s) 1, 2, 4, 6, 7, 13, 20, 21, 28, 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ralf Westenfeld et al. (Am J Kidney Dis. 2012: 59(2): 186-195, PTO-892 of record). 
Ralf Westenfeld et al. teaches that hemodialysis patients experience severe vascular calcifications. Ralf Westenfeld et al. discloses that most hemodialysis patients have vitamin K deficiency. It is taught that vascular calcification can be decreased in hemodialysis patients by vitamin K supplementation. It is taught that vascular calcification is a predictor of cardiovascular morbidity and mortality. See Abstract. It is taught that in addition to calcification of artherosclerotic plaque, medial calcification is pronounced in hemodialysis patient’s i.e hemodialysis patients suffer from arteriosclerosis and meet patient population in instant claim 1, and 20. See page 186. Oral administration of menaquinone-7 (vitamin K2) 360 µg/day for 6 weeks to hemodialysis human patients (CKD patients) is disclosed i.e administration of 360 µg/day of MK-7 is same as effective amount in instant claims 1, 30-32, and is sufficient to increase endothelial nitric oxide production. See page 188, right hand column under Interventions; left hand column under Study Participants. Westenfeld teaches that menaquinone-7 was administered as capsules (p. 188, subheading “Blinding”). It is pointed out that oral administration of menaquinone-7 (vitamin K2) 360 µg/day for 6 weeks to hemodialysis human patients who also suffer from arteriosclerosis will inherently decrease or reverses vascular calcifications; inherently removes preexisting calcium deposits in the blood vessel or on the blood vessel, will improve cardiovascular function, reduce arterial stiffness as in instant claim 1, since by reducing or reversing vascular calcifications, cardiovascular function will improve and arterial stiffness will be reduced; improve endothelial dysfunction and will increase endothelial nitric oxide production as in instant claims 1, 20. 
	It is pointed out that claim 6 limits the arteriosclerosis limitation of claim 5, and does not limit the disease, and thus Westenfeld et al. as discussed above anticipates claim 6.
Further, oral administration of menaquinone-7 (vitamin K2) 360 µg/day for 6 weeks to hemodialysis human patients who also suffer from arteriosclerosis will inherently reverse calcification of the blood vessel within a period of 2-16 weeks, and improve endothelial dysfunction and/or increase endothelial nitric oxide production as in instant claim 20, 21, 30-32, since it is the property of the MK-7 on administration to the hemodialysis human patients who also suffer from arteriosclerosis.
Ralf Westenfeld et al. anticipates instant claims.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive as discussed above, and those found below. 
Note: The rejection has been modified slightly in view of Applicant’s amendment.
Applicant argues that “Westenfeld does not disclose a method for "improving endothelial dysfunction" in a human, comprising administering to the human an effective amount of vitamin K for a period of less than 6 months, wherein the effective amount of vitamin K is sufficient to "increase endothelial nitric oxide production" and is in the range of 150-500 pg/day, and "wherein the human is suffering from arteriosclerosis, osteoarthritis, inflammation- induced calcification, tumor-induced calcification, skin calcification, and/or has received a kidney transplant" (emphasis added), as defined in the present independent claim 1, and its dependent claims 2-4, 6-8, 13-18, and 28-29.” Ralf Westenfeld et al. teaches that hemodialysis patients experience severe vascular calcifications. Ralf Westenfeld et al. discloses that most hemodialysis patients have vitamin K deficiency. It is taught that vascular calcification can be decreased in hemodialysis patients by vitamin K supplementation. See Abstract. Ralf Westenfeld et al. teaches that in addition to calcification of artherosclerotic plaque, medial calcification is pronounced in hemodialysis patient’s i.e hemodialysis patients suffer from arteriosclerosis and meet patient population in instant claim 1, and 20. See page 186. Ralf Westenfeld et al. discloses oral administration of menaquinone-7 (vitamin K2) 360 µg/day for 6 weeks to hemodialysis human patients (CKD patients) who also suffer from arteriosclerosis i.e administration of 360 µg/day of MK-7 is same as effective amount in instant claims 1, 30-32, and is sufficient to increase nitric oxide production as in instant claims 1, 20, 30-32 in hemodialysis human patients who also suffer from arteriosclerosis. See page 188, right hand column under Interventions; left hand column under Study Participants. It is pointed out that oral administration of menaquinone-7 (vitamin K2) 360 µg/day for 6 weeks to hemodialysis human patients who suffer from calcification of artherosclerotic plaque will inherently reduce vascular calcifications, improve endothelial dysfunction and will increase nitric oxide production as in instant claim 1, and 20, since it is the property of the MK-7 on administration to the hemodialysis human patients who also suffer from arteriosclerosis.
Applicant argues that “Westenfeld does not disclose a method of "improving endothelial dysfunction and for reversing calcification of blood vessels in a human" suffering from vascular calcification associated with "arteriosclerosis, osteoarthritis, inflammation-induced calcification, tumor- induced calcification, skin calcification, and/or kidney transplant", comprising administering to the human an effective amount of vitamin K to "increase endothelial nitric oxide production and reverse calcification of the blood vessel within a period of 2-16 weeks", wherein reversing calcification of a blood vessel includes the removal of preexisting calcium deposits in the blood vessel, on the blood vessel, or a combination thereof (emphasis added), as defined in the currently amended independent claim 20, and its dependent claims 21, and 30-32. Applicant’s arguments have been considered, but not found persuasive as discussed above. Ralf Westenfeld et al. teaches that hemodialysis patients experience severe vascular calcifications. Ralf Westenfeld et al. discloses that most hemodialysis patients have vitamin K deficiency. It is taught that vascular calcification can be decreased in hemodialysis patients by vitamin K supplementation. See Abstract. Ralf Westenfeld et al. teaches that in addition to calcification of artherosclerotic plaque, medial calcification is pronounced in hemodialysis patient’s i.e hemodialysis patients suffer from arteriosclerosis and meet patient population in instant claim 1, and 20. See page 186. It is pointed out that, oral administration of menaquinone-7 (vitamin K2) 360 µg/day for 6 weeks to hemodialysis human patients who suffer from calcification of artherosclerotic plaque will inherently reverse calcification of the blood vessel within a period of 2-16 weeks, improve endothelial dysfunction and/or increase nitric oxide production as in instant claim 20, and its dependent claims 21, and 30-32, since it is the property of the MK-7 on administration to the hemodialysis human patients who also suffer from arteriosclerosis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claims 1-4, 6-8, 13-18, 20, 21, 28, 29, 30, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 2016/0250160, PTO-1449).
Vermeer teaches a method for improving cardiovascular function, elasticity, reducing arterial stiffness and/or for reversing calcification of a blood vessel in a mammal such as human, comprising administering to the mammal an effective amount of vitamin K (see paras [0020]-[0021], [0053], [0064]. Also see abstract; claims 1-4, 18, 20, 21. It is taught that the preferred treatment period for the removal of calcification can be at a minimum of 6-12 weeks. See paras [0059]-[0060]. Vermeer teaches that vitamin K comprises vitamin K1 (phylloquinone), vitamin K2 (menaquinone) or a combination thereof. See claims 13, 25. Administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day is taught. See para [0040]; para [0041], 50 µg/day to 2 mg/day is taught; claims 14, 15. It is taught that the calcification of a blood vessel is associated with a disease such as arteriosclerosis, osteoarthritis, inflammation-induced calcification, skin calcification etc. See claim 4. Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer. See para [0010]. Vermeer teaches the method according to claim 6, wherein said arteriosclerosis is Monckeberg's sclerosis (para [0056]), said inflammation-induced calcification is Bechterev's disease (para [0056]), or said skin calcification is pseudo-xanthoma elasticium (para [0056]). It is taught that vitamin K is administered in a pharmaceutical or nutritional formulation in a dosage form selected from the group consisting of a tablet, capsule, powder, soft gel, gummy, spray, beverage, food, syrup, and intravenous feed (para [0047], tablets or capsules). See claims 5, 6. It is taught that the formulation can further comprise vitamin D such as vitamin D3. See claims 11, 12, 24. Vermeer teaches the method according to claim 15, wherein said at least one additional pharmaceutically active component is selected from the group consisting of anticoagulants, antithrombotics, fibrinolytics, antihypertensives, diuretics, antianginals, hypolipidaemic agents, beta-blockers, angiotensin-converting-enzyme (ACE) inhibitors, cardiac glycosides, phosphodiesterase inhibitors, antiarrhythmics, and calcium antagonists (para [0050]). Vermeer teaches the method according to claim 16, wherein the pharmaceutical or nutritional formulation further comprises at least one additional compound selected from the group consisting of polyphenols, vitamin C, vitamin E, L-Arginine, phytosterol, antihypertensive peptide, soluble fiber, omega-3 fatty acid(s), omega-6 fatty acid(s), omega-9 fatty acid(s), carnitine, taurine, coenzyme Q10, creatine, folic acid, folates, magnesium, potassium, vitamin B6, vitamin B12; and vitamin D (para [0017]). Vermeer teaches that the dosage of vitamin K is between 0.5 to 200 ug/kg body weight/day (see para [0042]). Vermeer teaches a significant reduction in calcification upon treatment with vitamin K for a period of 6 weeks, in an animal model (para [0084], Fig 6, high K). Vermeer teaches a method of reversing calcification of blood vessels in a mammal suffering from vascular calcification, comprising administering to the mammal an effective amount of vitamin K to reverse calcification of the blood vessel (para [0020]), preferred treatment period for the removal of calcification can be at a minimum of 6-12 weeks) (see para [0060]),  wherein reversing calcification of a blood vessel includes the removal of preexisting calcium deposits in the blood vessel, on the blood vessel, or a combination thereof (para [0041], [0060]). Vermeer also teaches the method according to claim 21, wherein said vascular calcification is a result of Stage 3 CKD, Stage 4 CKD, Stage 5 CKD, (para [0056], calcifylaxis in end-stage renal disease) and/or hemodialysis (para [0051]).
Vermeer does not explicitly teach administration of vitamin K in the range of 150-500 µg/day to a human suffering from vascular calcification.
Vermeer does not explicitly teach that the vitamin K is administered to a human for a period of less than 3 months as in instant claim 7; less than 6 weeks as in instant claim 8; administered for 2-20 weeks as in instant claim 28.
It would have been obvious to one of ordinary skill in the art to optimize the dosage and duration of treatment such as treatment for a period of less than 3 months; for a period of less than 6 weeks; for a period of 2-20 weeks with vitamin K for a human subject suffering from vascular calcification, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject, and to improve cardiovascular function, to treat arteriosclerosis. One of ordinary skill in the art would have been motivated to optimize the dosage and duration of treatment such as treatment for a period of less than 3 months; for a period of less than 6 weeks; for a period of 2-20 weeks with vitamin K with reasonable expectation of success of effectively reverse calcification of a blood vessel, and for improving cardiovascular function, to treat arteriosclerosis, elasticity, reducing arterial stiffness in said human.
Further, it would have been obvious to one of ordinary skill in the art to optimize effective dosage of vitamin K to reverse calcification of the blood vessel within a period of 2-16 weeks as in instant claim 20, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject. One of ordinary skill in the art would have been motivated to optimize the dosage of vitamin K with reasonable expectation of success of effectively reverse calcification of a blood vessel within a period of 2-16 weeks. Furthermore, Vermeer teaches a method of reversing calcification of blood vessels in a mammal suffering from vascular calcification, comprising administering to the mammal an effective amount of vitamin K to reverse calcification of the blood vessel (para [0020]); and Vermeer teaches that the preferred treatment period for the removal of calcification can be at a minimum of 6-12 weeks) (see para [0060]).
Vermeer teaches administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day i.e the dosage can be varied. Further the dose taught by Vermeer meets instant dose as in claims 30-32.
Further, the optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Further, it would have been obvious to a person of ordinary skill in the art to administer an initial dose of 150-500 µg/day until improvement occurs and lower the dose to a maintenance dose as in instant claim 29. 
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer an initial dose of 150-500 µg/day until improvement occurs and lower the dose to a maintenance dose as in instant claim 29 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Regarding the recitation "wherein the effective amount of vitamin K is sufficient to increase endothelial nitric oxide production" as in instant claim 1, as the teachings of Vermeer render the administration of vitamin K in an amount as in instant claims to improve cardiovascular function, elasticity, reduce arterial stiffness, to treat arteriosclerosis obvious, the property of such a claimed compound vitamin K will also be rendered obvious by the prior art teachings, since the properties, namely "increase in endothelial nitric oxide production", upon administration of vitamin K, are inseparable from its compound, and will treat endothelial dysfunction, will necessarily result in increase of nitric oxide production.
Regarding the recitation "wherein the effective amount of vitamin K to increase endothelial nitric oxide production" as in instant claim 20, as the teachings of Vermeer render the administration of vitamin K in an amount as in instant claims to a mammal suffering from vascular calcification, to improve cardiovascular function, to treat arteriosclerosis obvious, the property of such a claimed compound vitamin K will also be rendered obvious by the prior art teachings, since the properties, namely "increase in endothelial nitric oxide production", upon administration of vitamin K, are inseparable from its compound, and will treat endothelial dysfunction, will necessarily result in increase of nitric oxide production.
It is pointed out that Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer (see para [0010]); and thus administering an effective amount of vitamin K or vitamin K2 for a period to reduce or reverse calcification of the blood vessel in a mammals/human suffering from arteriosclerosis or wherein arteriosclerosis is Monckeberg's sclerosis will treat endothelial dysfunction, and thus will increase endothelial nitric oxide production.


Response to Arguments
	Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below. 
	Note: The above rejection has been modified slightly in view of Applicant’s amendment.
Applicant argues that “Vermeer is completely silent on a method of "improving endothelial dysfunction" in a human (emphasis added). Applicant respectfully submits that one of ordinary skill in the art trying to provide a method of improving endothelial dysfunction in a human would not consider the disclosure and teaching of Vermeer since Vermeer does not relate to endothelial function, endothelial dysfunction or how endothelial dysfunction could be improved.” Applicant’s arguments have been considered. As discussed above the teachings of Vermeer render the administration of vitamin K in an amount as in instant claims to a mammal suffering from vascular calcification, to improve cardiovascular function, to treat arteriosclerosis obvious, the property of such a claimed compound vitamin K will also be rendered obvious by the prior art teachings, since the properties, namely "increase in endothelial nitric oxide production", upon administration of vitamin K, are inseparable from its compound, and will treat endothelial dysfunction, will necessarily result in increase of nitric oxide production. Further, it is pointed out that Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer (see para [0010]). Thus, administering an effective amount of vitamin K or vitamin K2 for a period to reduce or reverse calcification of the blood vessel in a mammals/human suffering from arteriosclerosis or wherein arteriosclerosis is Monckeberg's sclerosis will treat endothelial dysfunction, and thus will increase endothelial nitric oxide production.
Applicant argues that “Vermeer is completely silent on administering to a human an effective amount of vitamin K which is sufficient to increase "endothelial nitric oxide production" (emphasis added). Applicant respectfully submits that one of ordinary skill in the art trying to provide a method comprising administering to a human an effective amount of vitamin K which is sufficient to increase endothelial nitric oxide production would not consider the disclosure and teaching of Vermeer since Vermeer does not relate to endothelial nitric oxide production or how the endothelial nitric oxide production could be increased.” Applicant’s arguments have been considered. As discussed above the teachings of Vermeer render the administration of vitamin K in an amount as in instant claims to a mammal suffering from vascular calcification, to improve cardiovascular function, to treat arteriosclerosis obvious, the property of such a claimed compound vitamin K will also be rendered obvious by the prior art teachings, since the properties, namely "increase in endothelial nitric oxide production", upon administration of vitamin K, are inseparable from its compound, and will treat endothelial dysfunction, will necessarily result in increase of nitric oxide production. Further, it is pointed out that Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer (see para [0010]). Thus, administering an effective amount of vitamin K or vitamin K2 for a period to reduce or reverse calcification of the blood vessel in a mammals/human suffering from arteriosclerosis or wherein arteriosclerosis is Monckeberg's sclerosis will treat endothelial dysfunction, and thus will increase endothelial nitric oxide production.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that “Vermeer does not teach or suggest a method for "improving endothelial dysfunction" in a human, comprising administering to the human an effective amount of vitamin K for a period of less than 6 months, wherein the effective amount of vitamin K is sufficient to "increase endothelial nitric oxide production" and is in the range of 150-500 µg /day, and "wherein the human is suffering from arteriosclerosis, osteoarthritis, inflammation- induced calcification, tumor- induced calcification, skin calcification, and/or has received a kidney transplant" (emphasis added), as defined in the present independent claim 1, and its dependent claims 2-4, 6-8, 13-18, and 28-29.” Applicant’s arguments have been considered, but not found persuasive. Vermeer teaches a method for improving cardiovascular function, elasticity, reducing arterial stiffness and/or for reversing calcification of a blood vessel associated with a disease such as arteriosclerosis, osteoarthritis, inflammation-induced calcification, skin calcification etc. in a mammal such as human, comprising administering to the mammal an effective amount of vitamin K (see paras [0020]-[0021], [0053], [0064]. Also see abstract; claims 1-4, 18, 20, 21. Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer. See para [0010]. Vermeer teaches the method according to claim 6, wherein said arteriosclerosis is Monckeberg's sclerosis (para [0056]), said inflammation-induced calcification is Bechterev's disease (para [0056]), or said skin calcification is pseudo-xanthoma elasticium (para [0056]). Vermeer teaches that the preferred treatment period for the removal of calcification can be at a minimum of 6-12 weeks. See paras [0059]-[0060]. Vermeer teaches that vitamin K comprises vitamin K1 (phylloquinone), vitamin K2 (menaquinone) or a combination thereof. See claims 13, 25. Administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day is taught. See para [0040]; para [0041], 50 µg/day to 2 mg/day is taught; claims 14, 15. It would have been obvious to one of ordinary skill in the art to optimize the dosage and duration of treatment such as treatment for a period of less than 3 months; for a period of less than 6 weeks; for a period of 2-20 weeks with vitamin K for a human subject suffering from vascular calcification, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject, and to improve cardiovascular function, to treat arteriosclerosis. One of ordinary skill in the art would have been motivated to optimize the dosage and duration of treatment such as treatment for a period of less than 3 months; for a period of less than 6 weeks; for a period of 2-20 weeks with vitamin K with reasonable expectation of success of effectively reverse calcification of a blood vessel, and for improving cardiovascular function, to treat arteriosclerosis, elasticity, reducing arterial stiffness in said human. Regarding the recitation "wherein the effective amount of vitamin K is sufficient to increase endothelial nitric oxide production" as in instant claim 1, as the teachings of Vermeer render the administration of vitamin K in an amount as in instant claims to improve cardiovascular function, elasticity, reduce arterial stiffness, to treat arteriosclerosis obvious, the property of such a claimed compound vitamin K will also be rendered obvious by the prior art teachings, since the properties, namely "increase in endothelial nitric oxide production", upon administration of vitamin K, are inseparable from its compound, and will treat endothelial dysfunction, will necessarily result in increase of nitric oxide production.
Applicant argues that “Vermeer does not teach or suggest a method of "improving endothelial dysfunction and reversing calcification of blood vessels in a human" suffering from vascular calcification associated with "arteriosclerosis, osteoarthritis, inflammation-induced calcification, tumor-induced calcification, skin calcification, and/or kidney transplant", comprising administering to the human an effective amount of vitamin K to "increase endothelial nitric oxide production and reverse calcification of the blood vessel within a period of 2-16 weeks", wherein reversing calcification of a blood vessel includes the removal of preexisting calcium deposits in the blood vessel, on the blood vessel, or a combination thereof (emphasis added), as defined in the currently amended independent claim 20, and its dependent claims 21, and 30-32. Applicant’s arguments have been considered, but not found persuasive. Vermeer teaches a method for improving cardiovascular function, elasticity, reducing arterial stiffness and/or for reversing calcification of a blood vessel associated with a disease such as arteriosclerosis, osteoarthritis, inflammation-induced calcification, skin calcification etc in a mammal such as human, comprising administering to the mammal an effective amount of vitamin K (see paras [0020]-[0021], [0053], [0064]. Also see abstract; claims 1-4, 18, 20, 21. Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer. See para [0010]. Vermeer teaches the method according to claim 6, wherein said arteriosclerosis is Monckeberg's sclerosis (para [0056]), said inflammation-induced calcification is Bechterev's disease (para [0056]), or said skin calcification is pseudo-xanthoma elasticium (para [0056]). Vermeer teaches that the preferred treatment period for the removal of calcification can be at a minimum of 6-12 weeks. See paras [0059]-[0060]. Vermeer teaches that vitamin K comprises vitamin K1 (phylloquinone), vitamin K2 (menaquinone) or a combination thereof. See claims 13, 25. Administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day is taught. See para [0040]; para [0041], 50 µg/day to 2 mg/day is taught; claims 14, 15. It would have been obvious to one of ordinary skill in the art to optimize effective dosage of vitamin K to reverse calcification of the blood vessel within a period of 2-16 weeks as in instant claim 20, through routine experimentation, in order to effectively reverse calcification of a blood vessel and for improving cardiovascular function, to treat arteriosclerosis in said subject. One of ordinary skill in the art would have been motivated to optimize the dosage of vitamin K with reasonable expectation of success of effectively reverse calcification of a blood vessel and for improving cardiovascular function, to treat arteriosclerosis within a period of 2-16 weeks. Furthermore, Vermeer teaches a method of reversing calcification of blood vessels in a mammal suffering from vascular calcification, comprising administering to the mammal an effective amount of vitamin K to reverse calcification of the blood vessel (para [0020]); and Vermeer teaches that the preferred treatment period for the removal of calcification can be at a minimum of 6-12 weeks) (see para [0060]).
Vermeer teaches administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day i.e the dosage can be varied. Further the dose taught by Vermeer meets instant dose as in claims 30-32.
Further, the optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Regarding the recitation "wherein the effective amount of vitamin K to increase endothelial nitric oxide production" as in instant claim 20, as the teachings of Vermeer render the administration of vitamin K in an amount as in instant claims to a mammal suffering from vascular calcification, to improve cardiovascular function, to treat arteriosclerosis obvious, the property of such a claimed compound vitamin K will also be rendered obvious by the prior art teachings, since the properties, namely "increase in endothelial nitric oxide production", upon administration of vitamin K, are inseparable from its compound, and will treat endothelial dysfunction, will necessarily result in increase of nitric oxide production.
	As discussed above, Vermeer renders obvious instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-4, 6-8, 13-18, 20, 21, 28, 29, 30, 31, 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 13-19, 28 of co-pending Application 16/372,173 (reference application). Although the claims at issue are not identical, they are obvious over ‘173. The amounts taught in ‘173 read on instant amounts and will be sufficient to increase nitric oxide production as in instant claims 1, 20. 
Further, it would have been obvious to one of ordinary skill in the art to optimize effective dosage of vitamin K to reverse calcification of the blood vessel within a period of 2-4 weeks as in instant claims 20, 30-32, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject. One of ordinary skill in the art would have been motivated to optimize the dosage of vitamin K with reasonable expectation of success of effectively reverse calcification of a blood vessel within a period of 2-4 weeks. 
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Further, it would have been obvious to a person of ordinary skill in the art to administer an initial dose of 150-500 µg/day until improvement occurs and lower the dose to a maintenance dose as in instant claim 29. 
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer an initial dose of 150-500 µg/day until improvement occurs and lower the dose to a maintenance dose as in instant claim 29 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Regarding the recitation "wherein the effective amount of vitamin K is sufficient to increase endothelial nitric oxide production" as in instant claim 20, as the teachings of ‘173 render the administration of vitamin K in an amount as in instant claims to a human suffering from vascular calcification obvious, the property of such a claimed compound vitamin K will also be rendered obvious by the prior art teachings, since the properties, namely "increase in endothelial nitric oxide production", upon administration of vitamin K, are inseparable from its compound, and will necessarily result in increase of nitric oxide production.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


2) Claims 1-4, 6-8, 13-18, 20, 21, 28-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, 13-20, 21-22 of co-pending Application 16/815,850 (reference application). Although the claims at issue are not identical, they are obvious over each other. The amounts taught in ‘850 (see claim 10 of ‘850) are same as instant amounts and will be sufficient to increase nitric oxide production as in instant claim 1. Instant claims and claims of ‘850 are substantially overlapping, and are obvious over each other.
It would have been obvious to one of ordinary skill in the art to optimize duration of treatment such as treatment for a period of less than 6 weeks with vitamin K for a human subject suffering from vascular calcification, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject. One of ordinary skill in the art would have been motivated to optimize the dosage and duration of treatment such as treatment for a period of less than 6 weeks with vitamin K with reasonable expectation of success of effectively reverse calcification of a blood vessel in said subject.
Further, it would have been obvious to one of ordinary skill in the art to optimize effective dosage of vitamin K to reverse calcification of the blood vessel within a period of 2-4 weeks as in instant claims 20, 21, 30-32, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject. One of ordinary skill in the art would have been motivated to optimize the dosage of vitamin K with reasonable expectation of success of effectively reverse calcification of a blood vessel within a period of 2-4 weeks. 
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Further, it would have been obvious to a person of ordinary skill in the art to administer an initial dose of 150-500 µg/day until improvement occurs and lower the dose to a maintenance dose as in instant claim 29. 
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer an initial dose of 150-500 µg/day until improvement occurs and lower the dose to a maintenance dose as in instant claim 29 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Regarding the recitation "wherein the effective amount of vitamin K increase endothelial nitric oxide production" as in instant claim 20, as the teachings of ‘850 render the administration of vitamin K in an amount as in instant claims to a human suffering from vascular calcification obvious, the property of such a claimed compound vitamin K will also be rendered obvious by the prior art teachings, since the properties, namely "increase in nitric oxide production", upon administration of vitamin K, are inseparable from its compound, and will necessarily result in increase of endothelial nitric oxide production.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


3) Claims 1-4, 6-8, 20, 28, 29, 30, 31, 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 79, 81, 82, 83, 84, 89 of co-pending Application 17/437,078 (reference application). Although the claims at issue are not identical, they are obvious over each other. It would have been obvious to a person of ordinary skill in the art to administer to human an effective amount of vitamin K in the range of 150-500 µg/day to improve cardiovascular function as in instant claims.
Further, the amounts taught in ‘078 read on or encompass instant amounts and will be sufficient to increase nitric oxide production as in instant claims 1, 20. Further, it would have been obvious to one of ordinary skill in the art to optimize effective dosage of vitamin K to reverse calcification of the blood vessel within a period of 2-4 weeks as in instant claims 20, 30-32, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject. One of ordinary skill in the art would have been motivated to optimize the dosage of vitamin K with reasonable expectation of success of effectively reverse calcification of a blood vessel within a period of 2-4 weeks. 
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Further, it would have been obvious to a person of ordinary skill in the art to administer an initial dose of 150-500 µg/day until improvement occurs and lower the dose to a maintenance dose as in instant claim 29. 
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer an initial dose of 150-500 µg/day until improvement occurs and lower the dose to a maintenance dose as in instant claim 29 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Regarding the recitation "wherein the effective amount of vitamin K is sufficient to increase endothelial nitric oxide production" as in instant claim 20, as the teachings of ‘078 render the administration of vitamin K in an amount as in instant claims to a human suffering from vascular calcification obvious, the property of such a claimed compound vitamin K will also be rendered obvious by the prior art teachings, since the properties, namely "increase in endothelial nitric oxide production", upon administration of vitamin K, are inseparable from its compound, and will necessarily result in increase of nitric oxide production.
It would have been obvious to one of ordinary skill in the art to optimize the dosage and duration of treatment such as treatment for a period of 2-6 weeks; for a period of 4 to 6 weeks with vitamin K for a human subject to improve cardiovascular function; to reduce calcification as in ‘078. One of ordinary skill in the art would have been motivated to optimize the dosage and duration of treatment such as treatment for a period of 2-6 weeks; for a period of 4 to 6 weeks with vitamin K with reasonable expectation of success of effectively reversing calcification of a blood vessel, and for improving cardiovascular function, treat arteriosclerosis, in said human.
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Thus, instant claims and claims of ‘078 are obvious over each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Note: Applicant requests that the provisional rejections under non-statutory double patenting be held under abeyance until all other issues in the application have been resolved.

Prior Art made of Record:
J. Nutr Sci Vitaminol, 1999, 45, 711-723, PTO-1449;
US 20050123603… osteocalcin reduction using menaquinone;
US 20100048704….vitamin K2 for cardiovascular health;
	US 8354129 …..A method for promoting cardiovascular health, comprising providing a food product which is not an egg, the food product containing vitamin K, wherein the total amount of vitamin K in the food product predominantly comprises menaquinone in an amount of 50 to 200 mcg per 100 g of product;

US 20180271805.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627